Citation Nr: 1523753	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-32 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether the character of the appellant's discharge from service constitutes a bar to the receipt of Department of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESSES AT HEARING ON APPEAL

The appellant and Dr. T. E.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The appellant served on active duty from September 1986 to September 1989.  

His discharge for this period of service was under other than honorable (OTH) conditions. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 administrative decision by the VA Regional Office (RO) in Honolulu, Hawaii.

The appellant testified at a video conference hearing with the undersigned Veterans Law Judge (VLJ) in March 2015, and a transcript of the hearing is of record.

An additional private medical opinion was added to the record in April 2015 along with a waiver of RO review.  See 38 C.F.R. § 20.1304 (2014).  


FINDINGS OF FACT

1.  The appellant served on active duty from September 1986 to September 1989.

2.  The appellant was charged with Commanding Officer's Non-Judicial Punishment on June 23, 1988 and October 8, 1988 due to unauthorized absence; on March 30, 1989 due to willfully disobeying a lawful order by a Petty Officer and by a Superior Commissioned Officer; and on June 23, 2989 for a missed ship's movement.  

3.  The appellant was subsequently discharged in September 1989 under OTH conditions.

4.  The misconduct committed by the appellant during service which led to his discharge under OTH conditions was willful and persistent and was, in total, not a minor offense offset by otherwise honest, faithful, and meritorious service.
5.  The evidence does not show, and the appellant does not contend, that he was insane at the time he committed the majority of his inservice misconduct.


CONCLUSION OF LAW

The character of the appellant's discharge for his period of service from September 1986 to September 1989 is a bar to VA compensation benefits. 38 U.S.C.A. 
§§ 101(2), 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the appellant was provided all required notice in a letter mailed in October 2010, prior to the initial adjudication of the claim.  Specifically, he was advised that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  See Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination). 

The duty to assist the appellant has also been satisfied.  The appellant's service personnel records are on file, and he has provided testimony and statements in support of his claim.  For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill the same duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the March 2015 video hearing, the undersigned VLJ and his representative, the Hawaii Office of Veterans Services, asked the appellant questions about his claim.  The appellant, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  The VLJ also solicited information to identify any outstanding relevant evidence.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
Analysis of the Claim

The appellant has contended, including at his March 2015 video conference hearing, that his separation from service should be under honorable conditions and that he is entitled to VA benefits because two of the events at issue are minor, because he failed to follow orders in March 1989 due to illness, and because he missed his ship in June 1989 due to stress as a result of his exposure to an explosion on ship.

The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2014).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2014).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. 
§ 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

Benefits are not payable where the former service member was discharged or released under one of the following conditions: (1) as a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) by reason of the sentence of a general court-martial; (3) resignation by an officer for the good of the service; (4) as a deserter; (5) as an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) by reason of a discharge under other than honorable conditions issued as a result of being absent without leave (AWOL) for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition).  38 U.S.C. § 5303; 38 C.F.R. §3.12(c).

In addition, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are: (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  38 C.F.R. § 3.12(d)(4). 

An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n); M21-1MRIII.v.1.D.15.a.  The conduct must also be persistent (reoccurring or ongoing) in order to deem a discharge "other than honorable" for VA purposes.

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. 
§ 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

The appellant is seeking eligibility for VA compensation benefits based on his military service from September 1986 to September 1989. 

In the February 2012 administrative decision, the RO found that the appellant's OTH discharge was due to willful and persistent misconduct during service, and that his discharge is considered to be issued under dishonorable conditions for VA purposes.  

The record reveals that the appellant was charged with Commanding Officer's 
Non-Judicial Punishment on the following dates: June 23, 1988 and October 8, 1988 due to unauthorized absence; March 30, 1989 due to willfully disobeying a lawful order by a Petty Officer and by a Superior Commissioned Officer; and June 23, 2989 for a missed ship's movement.  

According to a July 1989 statement from Lieutenant Commander J. L. D., the appellant had been a member of the command for the previous two years and was an outstanding sailor.

Also on file are several lay statements, dated from October 1996 to September 2010, which discuss the appellant's psychiatric problems since he returned from service after the explosion on the U.S.S. Iowa.  

The appellant testified in support of his claim in March 2015 that there were two minor incidents of misconduct in service and that there were legitimate reasons for his actions in the more serious incidents.  The appellant testified that he missed role call in March 1989 because he was in bed due to severe illness and that he had initially gone to sick bay but went back to his room because the line was too long and he did not feel well enough to stay.  With respect to the second incident, he testified that he stayed in his car in the parking lot and couldn't bring himself to go back to the ship after the explosion because of the stress of that event.  Dr. T. Evans testified that the appellant's behavior changed as a result of the explosion, that he developed PTSD, and that he was "insane" by VA definition when he failed to report to the ship in June 1989.  

Also on file is a March 2015 medical report from V-E Nubla, Ph.D., received by VA in April 2015, in which it is noted that the appellant is being treated for PTSD and that the appellant was unable to get out of his car and board his ship in June 1989 because of a stress reaction to his exposure to the death and chaos caused by the explosion.

There is evidence on file that the appellant was at Gun Turret One aboard the U.S.S. Iowa in June 1989 when an explosion at Gun Turret Two killed more than 40 soldiers and that the event caused sufficient stress to render him "insane" due to PTSD, which is the reason that he failed to return to his ship in June 1989 and missed its departure.  However, the appellant's discharge is for a pattern of misconduct that began prior to the explosion.  He was involved in two unauthorized absences and with disobeying a lawful order from both a Petty Officer and from a Superior Commissioned Officer, events that occurred over a period of nine months.  

Although it has been contended, including at the appellant's March 2015 hearing, that the appellant's actions do not show persistent misconduct because two of the incidents were minor and because he has reasonable explanations for the other two incidents, the Board notes that, according to 38 C.F.R. § 3.12(d)(4), discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious.  This regulation refers to "a minor offense."  In this case, however, there was more than one minor offense.  Additionally, despite the appellant's explanation, there is an incident of misconduct in which he failed to obey lawful orders from a Petty Officer and a Superior Commissioned Officer.

Consequently, even if the June 1989 incident is considered to have occurred while the appellant was insane, the other instances of wrongful conduct prior to June 1989 still constitute willful and persistent misconduct.  


Accordingly, the Board concludes that the period of service from September 1986 to September 1989 ended with an other than honorable discharge due to willful and persistent misconduct that the appellant committed when he was sane.  The character of his discharge therefore is considered dishonorable.  Accordingly, the appeal must be denied.


ORDER

The Board having determined that the character of the appellant's discharge from service is a bar to the award of VA compensation benefits, the benefit sought on appeal is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


